Appeal dismissed, without costs, by the Court of Appeals sua sponte upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution and that the doctrine of implied severance is not applicable because the finally determined cause of action is not discrete from the transactions giving rise to counterclaims *755which are not finally determined. (See Behren v Papworth, 30 NY2d 532; Walker v Sears, Roebuck & Co., 36 NY2d 695; Cohen and Karger, Powers of the New York Court of Appeals, pp 81, 84-93.)